Citation Nr: 1427029	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  03-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis, pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to January 1967, and from July 1970 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision, in which the RO, inter alia, denied entitlement to a TDIU. The Veteran filed a notice of disagreement (NOD) in May 2003, and the RO issued a statement of the case (SOC) in August 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2003.

In June 2004, the Veteran's former accredited representative, AMVETS, submitted a memorandum indicating that the Veteran was withdrawing his appeal for total disability based on individual unemployability and that AMVETS had decided to withdraw as the Veteran's representative.

In August 2004, the Board remanded the appeal to the RO to clarify whether the Veteran wished to withdraw his claim for a TDIU, and if not, to provide the Veteran with an opportunity to appoint representation, and to afford him a hearing before a Veterans Law Judge at the RO.

In March 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. During the hearing, he clarified that he was proceeding in the appeal pro se.  In May 2006, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  After accomplishing further action, in August 2009, the AOJ issued a supplemental statement of the case (SSOC), reflecting the continued denial of the claim.

In a September 2009 decision, the Board denied entitlement to a TDIU, to include on an extra-schedular basis.  In October 2009, the appellant filed a motion for reconsideration of the September 2009 Board decision.  In July 2010, a Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 20.1000, 20.1001 (2013).

In August 2010, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing private attorney Mark R. Lippman as his representative.

The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the September 2009 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.

Thereafter, in October 2011, the Board remanded the TDIU claim to the AOJ, for action consistent with the Joint Motion.  After completing the requested development, the AOJ continued to deny the claim (as reflected in a September 2012 SSOC) and returned the matter to the Board.

In December 2012, the Board again denied entitlement to TDIU, including on an extra-schedular basis.  The Veteran appealed the December 2012 Board decision to the Court.  In October 2013, the Court granted another Joint Motion (filed by representatives for both parties), vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 

In January 2014, the Veteran requested another video-conference hearing before the Board.  Later that same month, the Board granted the request for a new hearing in light of the Veteran's change in representation.  Such hearing was held, before the undersigned, in May 2014.  A transcript of the proceeding has been associated with the file.  

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of his Virtual VA file reveals the May 2014 video-conference hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   The VBMS file presently includes no documents. 

For the reasons explained below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part,  is required.



REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board notes that during the May 2014 hearing, the Veteran testified as to experiencing additional  symptomatology associated with his service-connected back disability that was not previously reported.  Specifically, he testified that he experiences numbness in his legs when he sits too long as well as in the mornings when he wakes.  This symptomatology was not reported at the May 2012 VA spine examination (to obtain  a medical opinion regarding employability).  In fact, the May 2012 VA examiner noted that there were no neurological complaints and the portion of the disability benefits questionnaire (DBQ) related to numbness was left blank.  Such testimony regarding increased severity of the Veteran's back symptomatology reasonably raises the matter of the Veteran's entitlement to an increased rating for the back disability. 

Regarding the claim for a TDIU, the Board notes, as noted by the RO, that the Veteran is currently ineligible for a schedular TDIU because he does not have a single disability rated as 60 percent disabling and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a).  However, the claim for an increased rating could result in a higher rating for his back disability and/or separate ratings for neurological complaints associated with the back disability which, in turn, could result in eligibility for consideration of a TDIU on a schedular basis.  Even if not, however, the claim is also under consideration on an extra-schedular basis and the increase in symptomatology may impact the VA examiner's opinion regarding the effect of the service connected disabilities on the Veteran's employability.  The Board, thus, finds that the claim for a TDIU is inextricably intertwined with the matter of the Veteran's entitlement to an increased rating for lumbar spine disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence,  adjudication of the TDIU, at this juncture, would be premature, and this matter must be remanded.

After undertaking any  appropriate notice and development action(s), the AOJ should adjudicate the claim for an increased rating for the back disability, the RO should give the Veteran and his attorney notice of the decision, and an opportunity to perfect an appeal as to that issue.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of  the claim for an increased rating for service-connected  back disability - a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

While the TDIU claim is on remand,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records.

As for VA records, the claims file includes treatment records from the San Diego VA Medical Center (VAMC) (to include the Mission Valley Outpatient Clinic (OPC)), dated from May 1994 to May 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the San Diego VAMC (to include the Mission Valley OPC), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that  he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

Following completion of all the above, the AOJ should obtain further medical opinion in connection with the TDIU claim.  The AOJ should first seek an addendudum opinion from the February 2008 VA examiner, if available.  If the February 2008 VA examiner is not available, the AOJ should document for the record why the examiner is not available and seek a supplemental opinion from the May 2012 VA examiner.  Likewise, if the May 2012 VA examiner is not available, the AOJ must document for the record why that examiner is not available.  

In rendering  any such requested opinion, the VA physician should consider and address the pertinent evidence of record including: the findings of Dr. W. (that the Veteran was limited to light level work on a sustained basis), and L.C.S. (a vocational expert who testified before the Social Security Administration that the Veteran had no transferable skills); the February 2008 VA opinion (indicating that the Veteran was unemployable, but improperly considered age as a factor); and the opinion of the May 2012 VA orthopedic examiner (that the Veteran could work in a sedentary or semi-sedentary capacity in which no prolonged sitting or standing and repetitive bending, stooping or lifting were involved), and May 2012 VA audiology examiner (that service-connected hearing loss and tinnitus would not prevent him from working because he should be able to communicate in normal conversation in a standard quiet work environment).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action on the TDIU deemed warranted by the VCAA (to include referring the claim to VA's Director of Compensation and Pension service for extra-schedular consideration, if appropriate)  prior to adjudicating the claim.
Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Diego VAMC (to include the Mission Valley OPC) all relevant, outstanding VA outpatient treatment records, dated since May 2011.  Follow the procedures of  38 C.F.R. § 3.159 (2013) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After accomplishing any appropriate notification and/or development action(s),  adjudicate the claim for an increased rating for service-connected back disability.

5.  If the claim for an increased rating for the back disability is not granted to the Veteran's satisfaction, notify the Veteran and his attorney of the decision and advise them of the Veteran's appellate rights.

The Veteran and his attorney are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely NOD, and, after issuance of an SOC, a timely substantive appeal) must be perfected.  While the AOJ must furnish the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim for an increased rating for the back disability, if desired, as soon as possible to avoid unnecessary delay in the connection with his current appeal.

6.  After completion of the above, first arrange for the   Veteran  who performed the February 2008 VA spine examination to provide an addendum opinion on the matter of the Veteran's entitlement to a TDIU.  If the February 2008 examiner is not available, document the reason for that examiner's unavailability in the record.  Then, arrange for the May 2012 VA examiner to provide an addendum opinion.   If the May 2012 VA examiner is not available, document the reason for that examiner's unavailability in the record, and obtain an opinion from another appropriate physician.   

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the physician, and the addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.  

Based on examination of the Veteran and/or review of the claims file, the physician should comment upon the functional effects of each service-connected disability-muscular low back pain with degenerative changes, bilateral high frequency sensorineural hearing loss, and tinnitus-on the Veteran's ability to perform the physical and mental acts required for substantially gainful employment.

Then, the physician should provide an opinion, consistent with sound medical judgment, as to whether, without regard to nonservice-connected disability(ies), or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-either individually or in conce (either individually or in concert-render(s) him unable to obtain or retain substantially gainful employment.

In rendering the requested opinion, the physician must  consider and discuss all pertinent lay and medical evidence of record-to particularly include the findings of Dr. W. (that the Veteran was limited to light level work on a sustained basis), and L.C.S. (that the Veteran had no transferable skills),  and the VA opinions rendered in February 2008 and May 2012.  

Complete, clearly-stated rationale for the conclusions reached must be provided. 
7.   After completing the requested actions, and any other development and/or notification action deemed warranted by the VCAA (to include referring the claim to VA's Director of Compensation and Pension  TDIU service for extra-schedular consideration, if appropriate), readjudicate the claim for TDIU, to include on an extra-schedular basis, in light of all pertinent evidence and legal authority.  

8. If the claim for a TDIU remains denied, furnish the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

9.  Do   not return the claims file to the Board until after the Veteran has either perfected an appeal on the claim for an increased rating for the back disability, or the time period for doing so has expired, whichever occurs first.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  .

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

